Case 1:21-cr-20100-BB Document 3 Entered on FLSD Docket 01/26/2021 Page 1 of 6




                             U NITED STA TES D ISTR IC T C O URT
                             SO UTH ERN D ISTR ICT O F FLO RIDA

                                 CaseNo. 21-MJ-2130-TORRES

  UNITED STA TES OF A M ER IC A,                                                           Cg

  V.
                                                                                Jan 25, 2021
  CLAREXCE HEM W REIP JR.,
          '                                                                                   Miami, FL
          D efendant.
                                        /

                           CR IM INA L C OM PLAINT CO V ER SH EET


       Did this m atfeyoriginate from a m atlerpending in the Northern Rbgion ofthe United States
       Attorney'sOfficepriortoAugust9,2013,(Mag.JudgeAlicia0.Valle)? - Yes X No
  2. Didthismatteroriginatettom a maûer'pendingintheCentralRegion oftheUnited States
     Attorney'sOfficepriortoAugtzst8.,
                                     .2014(M ag.JudgçShaniekM .M aynàrdlt Yès X Mo
  3. Did thismattbr originate from a m after pending in the CentralRegion Qf th: U nited Sfates
                   ,

       Attomey'sOfficepriortoAugust8,2019(Mag.JudgeJaredM .Strauss)? - Yes X No

                                                     kespectfully submitsed,

                                                     N UANA FA7ARJ)Q ORjHAN
                                                     U NITED STATES AU ORN EY


                                                By: /s/luàurenA .yl-çr/clrrtzcl
                                                    Iaauren A ..Astigarraga
                                                    A ssistantUnited StatesAttom ey
                                                    FL BarN o.0119473
                                                    99 N E 4t 11Street Stzite700
                                                     M iami,FL 33137
                                                     Telephone(305)961-9105
                                                     Lauren.M tigan-aga@ usdoj.gov
Case 1:21-cr-20100-BB Document 3 Entered on FLSD Docket 01/26/2021 Page 2 of 6



AO 9l(Rcv.08/0% Cri
                  minal'complaint

                                 U M TED STATES D ISTRICT C OURT
                                                            forthe
                                                  Southem DistrictofFlorida

               United StatesofAmerica                          )
                           V..                                 )
                                                               )    caseNo. 21-M J-02l30-TORRES
            CLARENCE HENRY REID JR.                            )
                                                               )
                                                               )
                       Dçlèlt
                            dan'tts)

        CRIM INAL COM PLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONJC M EANV
         1,thecomplainantinthiscase,statethatthefollowing istruetothebestofmy knowledgeand belief.
Onoraboutthedatets)of  09/22/1 19-09/224 Q/0      ih thecountyof
                                                         .                                         Miami-Dade              in the
   Southern Districtof       Florida      ,thedefendantts)violated:
        CodeSection                                                   OffenseDescri
                                                                                  ption
 1:U.S.C.j22524*(2)and(b)(1)                   ReceiptofChildPornography
 18 U.S.C.j 2252(a)(4)(B)and (b)(2)            Possession ofCpildPpr
                                                                   'nography




        Thiscriminalcomplaintisbased onthesefacts:
SEE AU ACHED AFFIDAVIT.



        V Continuedontheattachcdshect.
                                                                                 <                          .

                                                                     -
                                                                                       Complni/,.
                                                                                                1fz/7/'b.à./ér??Tj/ttt-e   8.
                                                                                                                            7.4(
                                                                                                                               .)-

                                                                               JaridPfal
                                                                                       zcraf,SpecialXqent(FBl)
                                                                                        Prii'tedatppea

Attestedt     @
               the        antinaccordancewiththerequirements              .          .P.4.1b tele hone.

Dat ,
                                                                                          Judge'ssignattlre

City and state:                        Mi
                                        ami. Florida                     Ho    able Edwin G.Torres M a istrate Jud e
                                                                                        Printedtmmetlnfftitle
Case 1:21-cr-20100-BB Document 3 Entered on FLSD Docket 01/26/2021 Page 3 of 6




                                          A FFIDAV IT

         1,JalidPfélzp af;aSpecialAgentwiththeFederalBureauofInvestigationCTB1'')being
                            .




  duly swonz,hereby deposeandstateasfollows:
                       IN TRO DU CTIO N A ND A G EN T BA CK G RO U ND

                1am aSpecialAgentC:SA'')withtheFB1andhavebeensoempto#edsinceMa#'
  2019.Priortobecoming a SA,Iserved asa Depgty Sherifffol'the Gl'e41;LakePounjy Sheriff's
                                                                                   ..




  Ofricein Green Lake,W iscollsinfrom M ay2013to Septem berzol3 andthenasa PoliceOx cerfor

  theUityofFondduLacPoliceDepartm ensinpondduLac,W isconsinfrom SeptemberzoljtoM ay
  2019.I am currently assigned to the 'FBI M inm i Child Exploitation and Hum an Trafficking:

  Tasldbrce.In this capacity,Iam rejponsible forconducting crimitzalinvestigations ofstam tes

  contained iq Title 18 ofthe United States Codq,including crim esrelated tp child pornop aphy and
                        .




  the sexuélexploitation ofehildren.

         2.     1have participàtedin investigationsofpersonssuspected ofviqlatingfederalchild
                            .




  ponzqgraphy law s,including Title 18,Unitednstates Code,Sections2251,2252,and 2252A .These:
                                                                               .




  investigationshaveinclùdèdtheuseofsurveillanceSeçhniques,theinterviewingo/subject.sand    .




  witnesses,andtheplalm ing andexecution ofarrest,search,qnd seizurewarrants.ln thecourse qf

  theseinves-
            tigatiônsjIhavereview edm any stillim agesandkideoséontainingkhild pom ography and

  im agesdepicting m inorchildren gngaged in sexually explicitconducton variousform sofelectronic
                                                                                        .




  m edia,hzcluding com putersand cellphones,and havediscussed and review edthesem aterialsw ith

  other1aw enforcem ent.ox cers.

         3.     ThisaY davitissublnittedinsupportofacriminalcomplaintwllich chargesClarence.

  HenryReidJr.(tSREID'')wit,hreceiptofchildponlography,inviolationofTitle1@,UnitedStates
  Code,Section 22524a)(2)and (b)(1),ahd possession ofvisualdepictionsofmiporsengaged itl
  sexually explicitconduct,inviolationofTitle 18,UltitedStatesCode,Section22524/)(4
                                                                                  ,)(B)atzd
Case 1:21-cr-20100-BB Document 3 Entered on FLSD Docket 01/26/2021 Page 4 of 6




  (b)(2).
         4.           Tlze infonuation setforth in thisao davitcom esfrom '
                                                                          .
                                                                          m y personalhw olvem entin

  thisinvestikation,ag.
                      wellasfrom informationprovidedtoxmeby other1aw ee orcementom cefsand.
  people with. know ledge ofthe case.Tlzis am davitdoes notrepresentevery factlaw 'elzforcem qnt'

  knowsaboutthis.investigation and issubm itted forthelimited purposeofestablisiing probable
  çàuse,forthe issuanqe of the crim inalcomplaintagainstk.
                                            .            EID forthç afbrefnçnsiöned climittAl
                                                                ,




  violations.

                                 SUM M ARY OF THE INVESTIGATION

                      REID resides at 1820 N W 132nd Street, Miami,Florida.(the çt
                                                            x                    Rçsi.dence'). O.
                                                                                                'n
  Septembèr14,2020,1aw erlforcemerit'obtainbdasealedfederalsexrch wàrrànt,càserf0.20-mj-
  03589-Rçid,'basgd on probablecausetobelievethatthqrehadbeen aviolation of'
                  .
                                                                           Titl:.
                                                                                18,United

  StatesCode,.section 2252(a)(4)(B)and (b)(2),andthatevidenceofsaidviolation,existed atthe
  Residence.Probable causew asbased,in part,on K ik application chatm çssagesbetween RF,ID and
              .                                                                  .          .




  anothersubject,locatedinPhiladelphia,Pemzsylvania(hereinreferredtoastlzet$Broker''),1whowas
  at'
    templing to s#11çhild pönzography videosto REID.''
                             .                       Ihé fedefalSçardh warrdnlauttlbri
                                                                                     'zed $hd
                                                                                        .




  search ofa11computerq,electronic m obile devices,and '
                                                       electronic storagem edia.

                      OnSeptember22,.2020,1aw evbrcemehtekecutedthefedefalsearciwànc
                                                                                   antatuthe'
  Residenceapdseized,amongotherthings,aSamsungGalaxy59smartphqne(the.Ifphone').
                      REID w mspresentduring the search ofthe Residence.REID w aived hisM iranda

  l'ightsand wasiflterview ed by 1aw ee orcem entoo cers.IIEID adm ittedthatthq lihonebelohgedto

  hhn.'
      IhePhonehad anum ericpasscodetotm lock it,mzd REID lcnew and gavethispasscodeto law

  enforcem entto unlock it.


  1TheBroketwasarrestedon January30,20.20..
                                          Sec Unitedstatesv.B,ec.
                                                                Wcy'
                                                                   ,xc.aseNo.2:20
                                                                                . c
                                                                                 -
                                                                                   fp361(E.D.P.A.),
                                                2
Case 1:21-cr-20100-BB Document 3 Entered on FLSD Docket 01/26/2021 Page 5 of 6




         8.      DurihgREID'Sposs-M irandaintezvkw with1aw enforcementNEI.
                                                                         D adinjttedthatht
  had previously w atched child ponzop aphy thatcam eup on the internetwhile searching foradult

  porno/ aphy.
         9.      Law enfbrcem entFhow çd REID copiesofthç Kikchatm essagesbetw een him andthe
                                                            .                       .



  Broker,whichweredated September22,2019andOctober7,2019.REID admittedtousingtheg
                                                                                Kik

  mejsengerApplication on his Phonè to communicate with the BrokeriREID aljq adrjzitted.tè.
  receiving still-frame im agesofthechildpom ography videosfrom theBrökerbtltdeniedm aking any

  purchasesfrom him .

                 The Kik chatm es.sagesbetweenREJD andtheBrokerFhowed'lkElD dijcuksingshe;

  potentialpurchajeofchfldpornop aphy'vidèos,Specidcally,theconversation showbd'the Broket
  sending R.EID still-frnmq'            inyenjory ofçhildpom ogrdphy videosihxthehltd f9rSale.
                           im agey.çfhis(                                               .




  'Ihe still-fram e im agesxàlso included.infonnation detailing thetitle and length ofthevideo andthe

  price fQr the video.As detailed below,these i'
                                               m àges depicted child pornography.From this

  inventory,REID screenshotled the'video im ages that he w anted'to purchase and then sent the.

  screenshöf.
            sbacktottzeBroker.A review ofthePhonerevealedthalthe.
                                                                k ikchatmessàgesbetween
  REID and the Brokerhad been deletedpriortutheexecution ofthefederalsearch warrant;Howeverj
                 .




  R'
   ElD :m aintained the scvreenshots oftlzeVideo im ages on the Phone.

         11.     Approximately forty screenshotsofthevideo imagesdppicting.élti
                                                                              .
                                                                               l'
                                                                                d pbm ography

  w ere located on the Phone on Septem ber 22,2020,hzcluding.the following files from the chat

  nleysageswiththe'
                  Broker:
                 IM AG E 1:Contains a screenshot of what appears to be two'pre-
                 pubescentm inorm alesw ho are both com pletelynude.'
                                                                    Ihetw o m ales.
                 areltneelingonthegfotmdfacingtheùnmeraénd aretbtkhingeadh.
                 other'sexposed nude gee
                          '               nitals.Also,on thisimvgçiktypçd yellow
                 lettering, which reads:6ZO CUTIES 5M INUTES'$10.vi

                                                  3
Case 1:21-cr-20100-BB Document 3 Entered on FLSD Docket 01/26/2021 Page 6 of 6




                  IM AGE 2:Containsascreenshotofwhatappearstobeaminormale
                  whoislyingonhisbackcomjetelynude.Theminormaleis.
                  the cam era and è
                                                                 facing
                                  is touching hls erectpehis.Also,on this imagc is
                  typed yellow Iettering, which readg SSHORN EE CUTIE 2 %
                  MINUTES $5.,'
                  JM AGE 3:Containsascreenshotofwhatappearstobeàminormale
                  along with anothermalewho éppearsto bean adult.Both m alesare
                  completelynude,andtheadultmaleislying onhisbackunderneath
                  ofthe m inorm ale.The adultmale appearsto be anally penetrating
                  them inormalewhosenudegenitalsareexposedto thecamera.Also,
                  oflthisimage istypedyellow lèttering,which reads GBLACK BOY
                  DREAM S5 % M INUTES $5.5'
                                          CONCLUSION
           l0.    Based on theaforem entioned factualw
                                                     information,1.respectfully subm itthatthereis

    probableçxuse to support,the arre#tofREID,forreceiptofchild poraography,ih violation ofrritle

    18,UnitedStatesCode,Section2252($(2)and(b)(1),andpossessionofvisualdepidionsofminors
    engaged in sexually explicit conduct, in violation of Title l8, United Vtates Code,Section

    2252(a)(4)(B)and'
                    (b)(2).
           FURTHER SAYETH YOU R A FFIANT NA UGHT.


                                                                  .
                                                                       #
                                                      arid W .Pfalzgraf
                                                     SpecialA gent
                                                     FederalBureauofJnvestigation
    Agcsted to by the applitantin a cordance with
    therequi'
            rem entgofFe R. nm .P.4.1
    by Telephone on thi           day ofJanuary
    202       'am i,Florida.




    E    IN G.     RES
        ITED STATES M A GISTRATE JUDGE
